TUCKETT, Justice:
The plaintiff, Intermountain Ambulance Service, Inc., filed its suit in the court below to enjoin the defendant, Gold Cross Services, Inc., from operating ambulances upon the streets of Salt Lake City. The defendant, Gold Cross Services, Inc., answered the complaint of the plaintiff and also filed a counterclaim against the plaintiff for damages it claims to have suffered by reason of the issuance of the temporary restraining order and the preliminary injunction. The defendant also filed a cross-complaint against Salt Lake City attacking the validity of the city ordinance which requires a certificate of convenience and necessity before one might engage in the operation of ambulances. The trial court dismissed the counterclaim and cross-complaint and also dissolved the injunction and the restraining order. The trial court decided that the ordinance in question was valid, and from that decision the defendant and cross-complainant has appealed.
It is the claim of the defendant before this Court that the ordinance in question is invalid in that it goes beyond powers granted to the City by the State Legislature, and that provisions of the ordinance permit the City to grant a franchise to one person and to exclude all others from the operation of ambulances, and by so doing, create a monopoly in violation of the equal protection clauses of the Federal and State Constitutions. After the record on appeal had been filed in this Court a supplement to the record was filed which indicates that the defendant and appellant, Gold Cross Services, Inc., filed a new application with the City for a certificate of convenience and necessity permitting the operation of six ambulances. The City granted the application pursuant to the provisions of the ordinance here in question.
We are of the opinion that appellant having elected to proceed under the ordinance and to apply for and to obtain certificates permitting it to operate ambulances on the streets of Salt Lake City cannot now claim that the ordinance in question is invalid. The further claim of appellant that the ordinance permits the City to grant a monopoly cannot now be sustained, *367and it would appear that the claim in respect thereto is moot.
We are of the opinion that the appeal in this case should be dismissed and it is so ordered, and the matter is remanded to the district court to determine whether or not the defendant, Gold Cross Services, Inc., was damaged by the restraining order and the preliminary injunction obtained by the plaintiff, and if so, in what amount. No costs are awarded.
CALLISTER and HENRIOD, JJ., concur.